Citation Nr: 1622848	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  11-14 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for dermatophytosis of the hands
and feet.

2. Entitlement to a total disability rating based on individual unemployability
(TDIU) due to service-connected dermatophytosis.


REPRESENTATION

Appellant represented by:	Barry Salzman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to March 1957.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2010 rating decision in which the RO denied a rating in excess of 10 percent for dermatophytosis of the hands and feet.  In December 2010, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in May 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in May 2011.

In May 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In June 2013, the Acting Chairman of the Board advanced this appeal on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  

Later in June 2013, the Board expanded the appeal to include the matter of the Veteran's entitlement to a TDIU due to the dermatophytosis for which a higher rating was sought (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)), and  remanded both claims for further development.

The Board notes that the Veteran was previously unrepresented.  In September 2013, the Veteran appointed Barry Salzman, attorney, as his representative via a properly completed Appointment of Individual as Claimant's Representative (VA Form 21-22a).  The Board recognizes this change in representation.

Also, this appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate paperless, electronic Virtual VA file.

For reasons expressed below, the claims on appeal are , again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

In his May 2011 substantive appeal, the Veteran requested a Board video-conference hearing.  As noted above, such a hearing was held before the undersigned Veterans Law Judge in May 2013.

In March 2015, following completion of the development sought on remand, the addition of evidence to the record, the Veteran's appointment of an attorney as his representative, and the issuance of the January 2015 supplemental SOC, the Veteran requested an additional video-conference hearing, to present new evidence and argument.

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board). The Board notes that, generally, an appellant is entitled to only one hearing before the Board.  See 38 C.F.R. § 20.700.  However, on these facts-to include the fact that the Veteran was unrepresented at the time of the prior hearing-the Board finds that good cause to grant the request for an additional Board hearing has been presented..  As the AOJ schedules Board video-conference hearings, a remand of these matters for scheduling of the requested hearing is warranted.


Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing in accordance with his request, notifying him and his attorney of the date and time of the hearing. See 38 C.F.R. § 20.704(b) (2015).

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

